Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 52–71 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 52 is considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including: the method comprising: a) on a first device that does not contain an electronic antenna actuator and does not contain a television tuner, determining a geographic location of the first device; b) receiving a viewing selection on the first device; c) querying a station database from the first device using the geographic location; d) receiving a station database query result at the first device comprising tower location information for a first television station offering the viewing selection, e) determining a directional orientation for the antenna based on the station database query result; f) after steps b) and e), transmitting from the first device a first set of instructions to the electronic antenna actuator, thereby causing the electronic antenna actuator to orient the antenna in the determined directional orientation based on the first set of instructions; and g) transmitting from the first device a second set of instructions to the television tuner thereby causing the television tuner to tune to the first television station; wherein the first and second set of instructions are sent wirelessly using a signaling technology chosen from a set comprising radio frequency signaling, IEEE 801.11 signaling, and infrared signaling.
Regarding claims 53–71 all claimed limitations are allowed as per discussion for claim 52.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426